Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Kadievitch on 3/11/2021.
The application has been amended as follows: 
In claim 1 line 8 after “a” and before “chlorine dioxide generation material” the word “second” has been added.
In claim 1 line 10 after “generate” and before “chlorine dioxide” the word “the” has been replaced by “a second”
In claim 1 line 11 after “generated” and before “chlorine dioxide” the words “second”
In claim 1 line 15 after “a” and before “chlorine dioxide generation material” the word “first” has been added 
In claim 1 line 16 after “generate” the word “the” has been replaced by “a first”
In claim 1 line 17 after “generated” and before “chlorine dioxide” the words “first”
Claim 3 has been replaced by the following: 
The method according to claim l, wherein 
in the inactivation step, the first chlorine dioxide which has a concentration lower than a concentration of the second chlorine dioxide in the superabsorbent polymer decomposition step is generated.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art KONISH taught a first ozone and acid step followed by a chlorine dioxide step.  KONISHI was combined with YANT which taught in situ chlorine dioxide generation via a chlorine dioxide generation material.  The prior art did not suggest the use of two different chlorine dioxide steps (i.e. in both the inactivation step and the decomposition step) using a chlorine dioxide generation material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748